FERRISS, J.
— Plaintiff filed a bill in equity in the circuit court of the city of St. Louis against Clinton L. Caldwell and Otta C. Steele, defendants below, to recover certain parcels of land located in the city of St. Louis, described in the petition. The bill alleges that one Stevenson, agent for plaintiff, agreed with defendant Caldwell that the latter should take the title to said real estate in his own name and sign and execute a deed, with the name of the grantee in blank, and deliver same to said Stevenson, agent for plaintiff; that under said agreement said Stevenson was to fill in plaintiff’s name in said deed, or the name of á corporation in which she owned a great majority of stock; that the property so transferred was secured with the money furnished by plaintiff, and was deeded to Caldwell in pursuance of said trust agreement, without any consideration being paid therefor by Caldwell; that said Caldwell violated said trust agreement and fraudulently executed a deed to said property in blank to a real estate trust company in the city of St. Louis, without the knowledge of .plaintiff or her said agent, Stevenson.
The bill further states that defendant Caldwell, with fraudulent intent to convert said property to his own use, conveyed the same to one Mrs. Otta C. Steele, a sister of said Caldwell, without any consideration being paid therefor by said Steele, the said Caldwell well knowing that plaintiff was the equitable owner of said property and that her money had paid for same; that the defendant, Otta C. Steele, was acting under the influence and control of defendant Caldwell, and conniving with him in this matter.
The bill prayed the court to decree the defendants Caldwell and Steele as trustees of plaintiff, and *512to order defendants to convey said property to plaintiff.
To this bill Mrs. O'tta C. Steele, defendant, filed a separate answer in wbicb sbe stated tbat no delivery of said deed from Caldwell was ever made to ber; tbat sbe was ready to release and quitclaim said premises tbe same as if said deed bad not been filed, and was ready to tender ber said release and quitclaim; tbat sbe bad no desire to bold said property for any purpose.
An amended answer was filed by defendant Caldwell, in wbicb be alleged tbat plaintiff bad no title, right or interest in tbe subject-matter of tbe suit, and tbat sbe was unlawfully confederating with one William H. Stevenson and putting herself forward in tbe place and stead of said Stevenson, who was "the real party in interest, and tbat all of tbe transactions, matters and things alleged in tbe said answer ' are connected with tbe false and fraudulent exploiting of the plaintiff as tbe pretended owner of tbe subject-.matter of the suit. The answer then proceeds to set out at great length sundry facts tending to show tbat said Stevenson was insolvent; tbat be bad been engaged in a great many financial and real estate transactions, tbe details of wbicb are set out at length in tbe answer, and tbat tbe result of said transactions was tbat tbe properties involved in this case were transferred without consideration to one Charles Whitehead, who was procured by defendant Caldwell, by. db rection of Stevenson, to .serve as a straw man, and who executed certain mortgages on said property, and then conveyed, without consideration, tbe title to defendant Caldwell, by and with tbe authority of said Stevenson, and with intent to constitute said defendant a trustee of said property for tbe use and benefit of Stevenson, and to conceal tbe same from levy, seizure and sale by Stevenson’s creditors, and to binder, delay and defraud bis creditors; that tbe claim of ownership of *513said property by tbe plaintiff was made in pursuance of the aforesaid policy of Stevenson to cover up and conceal tbe real ownership thereof in order to binder, delay and defraud bis' creditors; that by collusion with plaintiff said Stevenson falsely pretended ownership in her of said property; that she, plaintiff, became a party to Stevenson’s scheme to binder, delay and defraud bis creditors, and participated in and conspired with Stevenson for perpetrating such frauds; that tbe defendant was employed by Stevenson as bis counsel and attorney in and about tbe matters connected with the preservation of Stevenson’s property, and defending tbe same from levy, seizure and sale by bis creditors, including tbe.real estate described in plaintiff’s petition; that defendant’s employment continued from 1901 until tbe time of tbe filing of this suit (1905), and that bis compensation therefor was by agreement with Stevenson to be “liberal pay if successful, and no pay if unsuccessful;” that during tbe four and a half years’ employment defendant rendered valuable and very considerable services to Stevenson in that behalf, with successful issue, and that be presented bis bill for services to said Stevenson for $15,000', payment of which was and is refused; that he, Caldwell, conveyed tbe property in question to bis sister, Mrs. Otta C. Steele, because it was necessary for him to make a conveyance of this property to some person •in bis control to prevent tbe said Stevenson from defrauding tbe defendant of this property before Stevenson should pay off and discharge bis indebtedness to defendant for professional services as aforesaid.
On motion of tbe plaintiff, a large part of tbe answer of defendant Caldwell was. stricken out, to which action of tbe court tbe defendant objected and still objects,' and further says that this action of. tbe court constituted reversible error.
Tbe case went to trial, and evidence was intro*514duced by the plaintiff to sustain her cause of action. Defendant Caldwell did not appear at the trial. Portions of his depositions, however, were read in evidence by the plaintiff. Mrs. Otta C. Steele, defendant, appeared by attorney, disclaimed any interest in the land, produced and offered to deliver to the court a quitclaim deed from herself and husband, and deposited said deed with the clerk of the court, to be held subject to the orders of the court.
The plaintiff introduced testimony tending to show that she was the owner of the property in controversy. There was also introduced the deed to this property from Charles Whitehead to defendant Caldwell, also a declaration of trust, signed and executed by said Caldwell, in favor, of the plaintiff. Plaintiff also introduced evidence tending- to show that certain transactions were had in St. Louis in her behalf by her agent, W. H. Stevenson, by virtue of which she became the owner of these two pieces* of property; that it was necessary that some mortgages should ha placed upon this property; that in order to procure the making of such mortgages, as a matter of convenience and without any fraudulent or improper purpose, the property, on the 12th of December, 1904, was conveyed to Charles Whitehead, who on the same day executed two mortgages on the property, after which, on the same day, Whitehead conveyed the property to defendant Caldwell, and on the 15th day of December following Caldwell executed and delivered to Stevenson a declaration of trust, reciting the execution by Whitehead of the deeds aforesaid, and declaring that he, Caldwell, held the title for the benefit of Laura D. Lindsley, of New Ilaven, Connecticut.
Defendant Caldwell admitted in his testimony that, in all of the transactions of Stevenson detailed in evidence he was Stevenson’s attorney and confidential adviser, and that he was familiar with all of the transactions. He testified in effect that he refused to *515turn the property over until Stevenson would admit in writing that he owed defendant $15,000 for services; that he did not hold the property as security for his alleged claim, hut simply to compel Stevenson to make the desired written admission of his obligation to pay for said services.
I. The evidence clearly and satisfactorily establishes the following facts: (a) That the equitable ownership of the property in controversy was in the plaintiff, Mrs. Lindsley; (b) that the property was conveyed to defendant Caldwell as a matter of convenience, with the understanding that he was to hold it in trust for plaintiff, and that in pursuance of this understanding he executed and delivered to Stevenson a declaration of ■ trust in her behalf; (c) that defendant did not claim ownership of or any interest in the property, and that he retained it for the sole purpose of forcing Stevenson to acknowledge in writing that he owed defendant $15,000; (d) that defendant Caldwell was the confidential attorney and adviser of Stevenson during all of the financial transactions which resulted in putting the ownership of the property in controversy in plaintiff.
This case was submitted together with the case between the same parties, reported at page 498 of this Report. The two cases are substantially alike, except as to the property involved in each. In both cases the property is claimed by Mrs. Lindsley. In both cases, the defendant, Caldwell, retained the property upon the sole ground that he desired thereby to force Stevenson to settle with him for his fees. In both cases the defendant is without any right, title, or interest in the property as such. What we said in the other case applies equally to this. It may be said, however, that this case is even stronger in favor of the plaintiff, because of the declaration of trust in her behalf executed by the defendant, and which leaves *516him without a shadow of pretext for retaining the property.
II. One question is presented in this case not involved in the other, and that is whether the court committed error in striking out certain portions of defendant’s answer. We have not set out the answer in full. It is very voluminous. The parts stricken out by the court, detail at great length various evidential facts and circumstances which, so far as they were relevant and material to the issues, could be introduced as evidence under the answer as it remained after said parts were stricken out, and, therefore, no error was committed by the court in that regard.
By his own admissions the defendant, acting as confidential attorney and adviser of the agent of plaintiff, with knowledge of all the facts and the relations of the parties, received on his own advice, title to property belonging to plaintiff, as a mere matter of temporary convenience. Upon receiving the title, he takes advantage of the confidence which had been reposed in him, and refuses to surrender the title until a very large and vague claim on his part for services as such attorney is recognized. It is not open to him to defend on the ground that the title was put in him to hinder and defraud -creditors, if such were the fact. See authorities cited in Lindsley v. Caldwell, ante, page 498.
The evidence sustains the petition, and the judgment is affirmed.
Kennish, P. J., and Brown, J,, concur.